                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

 Roshod Baker,                                  )
                                                )
                                    Petitioner, )      Civil Action No. 2:15-489-BHH
                                                )
                       v.                       )
                                                )         OPINION AND ORDER
 Warden McKendley Newton,                       )
                                                )
                                  Respondent. )
                                                )

       Petitioner Roshod Baker (“Petitioner”), proceeding pro se, filed this habeas relief action

pursuant to 28 U.S.C. § 2254. (ECF Nos. 1 & 85.) In accordance with 28 U.S.C. § 636(b)(1)(B)

and Local Civil Rule 73.02(B)(2)(c), D.S.C., this matter was referred to United States Magistrate

Judge Mary Gordon Baker for pre-trial proceedings and a Report and Recommendation

(“Report”).

       On July 13, 2015, Warden Leroy Cartledge–then Respondent, since replaced by Warden

McKendley Newton (“Respondent”), filed a motion for summary judgment, along with a return

and memorandum. (ECF Nos. 18 & 19.) Since Petitioner is pro se in this matter, the Court

entered an Order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975) on July 16,

2015, advising Petitioner of the importance of a dispositive motion and of the need for him to

file an adequate response to Respondent’s motion. (ECF No. 20.) In that Order, Petitioner was

advised of the possible consequence of dismissal if he failed to respond adequately. Petitioner

filed a response in opposition to the motion for summary judgment on August 31, 2015. (ECF

No. 26.) On August 6, 2015, Magistrate Judge Baker granted Petitioner’s request to stay this

action while Petitioner’s PCR appeal was resolved in State court. (ECF No. 23.) After the State

Court of Appeals denied certiorari, the Magistrate Judge lifted the stay on January 11, 2019.

(ECF No. 62.) Magistrate Judge Baker granted Petitioner’s request to amend his petition and
he filed the amended petition on April 8, 2019. (ECF No. 85.) On May 31, 2019, Respondent

filed an amended answer to the petition and an amended motion for summary judgment. (ECF

Nos. 106 & 107.) Petitioner filed a response on July 8, 2019 (ECF No. 112), at which point this

matter was ripe for review. Magistrate Judge Baker considered the parties’ submissions and

the record in this case, and recommended that Respondent’s motion for summary judgment

(ECF Nos. 18, 19, 106, 107) be granted and the habeas petition be dismissed with prejudice.

(ECF No. 113.)

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with

the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The Court is charged with making a

de novo determination of any portion of the Report and Recommendation of the Magistrate

Judge to which a specific objection is made. The Court may accept, reject, or modify, in whole

or in part, the recommendation made by the Magistrate Judge or recommit the matter to the

Magistrate Judge with instructions. See 28 U.S.C. § 636(b). The Court reviews the Report and

Recommendation only for clear error in the absence of an objection. See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation”) (citation omitted). The Magistrate Judge advised Petitioner of his right to file

specific objections to the Report. (ECF No. 113 at 30.) Petitioner filed no objections and the

time for doing so expired on February 17, 2020.

       After review of the record, the applicable law, and the Report of the Magistrate Judge,

the Court finds no clear error. Accordingly, the Court adopts and incorporates the Report and

Recommendation (ECF No. 113) by reference into this Order. It is therefore ORDERED that

                                               2
Respondent’s motion for summary judgment (ECF Nos. 18, 19, 106, 107) is GRANTED, and

the habeas petition is DISMISSED with prejudice.

                             CERTIFICATE OF APPEALABILITY

       The governing law provides that:

              (c)(2) A certificate of appealability may issue . . . only if the
              applicant has made a substantial showing of the denial of a
              constitutional right.

              (c)(3) The certificate of appealability . . . shall indicate which
              specific issue or issues satisfy the showing required by paragraph
              (2).

28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this Court’s assessment of his constitutional claims to be debatable or wrong and

that any dispositive procedural ruling by this Court is likewise debatable. See Miller–El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a

certificate of appealability has not been met. Therefore, a certificate of appealability is denied.

       IT IS SO ORDERED.
                                                    /s/ Bruce Howe Hendricks
                                                    United States District Judge

March 4, 2020
Greenville South Carolina

                                          *****
                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by Rules

3 and 4 of the Federal Rules of Appellate Procedure.




                                                3
